             Case 1:14-cv-03625-VSB Document 141 Filed 03/29/21 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
                                                                                          3/29/2021
ADELAIDO GALEANA and NICHOLAS                                :
GALEANA, individually and on behalf of                       :
others similarly situated,                                   :
                                                             :         14-CV-3625 (VSB)
                                         Plaintiffs,         :
                                                             :               ORDER
                           -against-                         :
                                                             :
                                                             :
MAHASAN INC. et al.,                                         :
                                                             :
                                         Defendants.         :
                                                             :
                                                             :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On February 23, 2021, I granted the motion to withdraw filed by defense counsel. (Doc.

 138.) In that order, I stayed all deadlines in this case until March 26, 2021, to allow for Defendants

 to seek counsel. (Id.) I warned Defendants that they risked default if they failed to file a notice of

 appearance on or before March 26, 2021. (Id.) Since that time, Defendants have failed to file a

 notice of appearance or place their contact information on the docket. Accordingly, it is hereby:

          ORDERED that if Plaintiffs intend to seek a default judgment they is directed to do so in

 accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than

 April 29, 2021. If Plaintiffs fail to do so or otherwise demonstrate that they intend to prosecute this

 litigation, I may dismiss this case for failure to prosecute pursuant to Federal Rule of Civil

 Procedure 41(b).

          IT IS FURTHER ORDERED that Plaintiffs are directed to serve a copy of this Order on

 Defendants at their last known address(es) and then file proof of service on the docket.

 SO ORDERED.
         Case 1:14-cv-03625-VSB Document 141 Filed 03/29/21 Page 2 of 2



Dated:      March 29, 2021
            New York, New York
                                         ________________________________
                                         Vernon S. Broderick
                                         United States District Judge
